443 F.2d 1362
BUHLER MORTGAGE COMPANY, Inc., Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 24575.
United States Court of Appeals, Ninth Circuit.
July 14, 1971.

Petition to Review a Decision of the Tax Court of the United States.
Cyrus A. Johnson (argued), of Diepenbrock, Wulff & Plant, Sacramento, Cal., for appellant.
Paul M. Ginsberg (argued), Lee A. Jackson, Harry Baum, Robert I. Waxman, Attys., Johnnie M. Walters, Asst. Atty. Gen., Tax Division, Dept. of Justice, Washington, D. C., K. Martin Worthy, Chief Counsel, Internal Revenue Service, Washington, D. C., for appellee.
Before BARNES and HAMLEY, Circuit Judges, and BYRNE, District Judge.*
PER CURIAM:


1
The decision of the Tax Court finding deficiencies in appellant's income taxes for 1964 and 1965 as a Subchapter S corporation is affirmed, based on the opinion rendered, and the findings of fact made, by the Tax Court, on March 17, 1969, 51 T.C. 971.



Notes:


*
 Honorable William M. Byrne, United States District Judge, Central District of California, sitting by designation